Title: From Thomas Jefferson to J. B. McGruder, 7 May 1826
From: Jefferson, Thomas
To: McGruder, J. B.,Botts, C.F.


Messrs J. B. McGruder, C. T. Botts, & H. R. Pleasants
Monticello
May 7. 26.
The request, my dear gentlemen; of your letter recieved the day before yesterday, has greater difficulties than you are aware of. whether buildings erected by the public for appropriate purposes, and committed to the trust and safe-keeping of the visitors, can lawfully be applied by them to purposes different from the trust, may well be questioned. another evil is that if once we permit misappropriations there will be no end to sollicitations for them. the very room you now occupy has been petitioned for to be used as a fencing room, dancing room, music room, drawing room, preaching room, reading room, hospital, and for other purposes not recollected. the first application was for a debating room. the question had never then occurred to my mind, and was hastily conceded, subsequent reflection has induced me to refuse all other applications, without revoking that however, as not foreign to academical purposes. but the general question of misappropriations must be reserved for the board of Visitors.Until the room you now occupy shall be required for some legitimate purpose, I presume you have no objection to remain in it. before that, the Dome-room of the Rotunda will be ready to recieve all our books, when I suppose the Lecture room in Pavilion VII. now occupied by books, would answer your purposes better than the one you ask for, indeed the rooms of the upper floor can never be admitted to be used but for their appropriate purpose, without destroying the privacy of the families of the professors, which would be a wrong to them, and could not therefore be assented to. we are promised that the Dome-room shall be ready by the last of the month when the lecturing room of No VII. can be evacuated.affectionately your friend and servantTh: Jefferson